By the Court.
This is a writ of entry. The Land Court found that “the demandant is entitled to immediate possession of the demanded premises and that the tenant is unlawfully withholding possession from him.” Judgment was ordered for the demandant. The recital of facts in the decision of the Land Court amply supports this finding. No evidence is reported. This appeal of the tenant raises no question of law, nor anything for the consideration of this court. Trojanowski v. MacLachlan, 240 Mass. 225, 227.
The tenant’s appeal from that decision was filed on November 3, 1926. Motion to dismiss that appeal was filed and allowed on December 6, 1926, on the ground that the appeal by the tenant had not been prosecuted and entered in this court as required by statute. No evidence is reported on this matter. There was no error in the dismissal of the appeal under numerous decisions. Griffin v. Griffin, 222 Mass. 218. Crawford v. Roloson, 254 Mass. 163, 167, and cases there collected.

Appeal dismissed.